DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.
Claims 1, 111-114, 120-122, 128-132 are pending in this application.  Claims 130-132 are newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1, 111-114, 120-122, 128-132 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim 1 has been amended to reinstate limitations comprising “bioinformatic workflows for analyzing a first or second alteration;” therefore this rejection has been reinstated over all claims, which refers to obtaining sequence reads, and Bioinformatics Workflows.
The claim requires the use of “bioinformatics workflows” which are “specific for analyzing a class or type of genomic alteration”.  The bioinformatics workflows, and the programs which make up the workflows are considered to be “essential subject matter” (37 CFR 1.57(d)(1-3). In support of these amendments, Applicant points to a portion of the specification where the names of a variety of bioinformatics related programs/ algorithms/ processes are listed in various groups (pages 44-47). As previously addressed this disclosure is insufficient.
The Examiner reviewed the entire original disclosure to attempt to find a definition for a “bioinformatics workflow” and written support for workflows “particular” for any type or class of genomic alteration.  The specification fails to provide the actual algorithmic or step-by-step process that each program within each workflow requires and thus fails to provide a written description of the claimed invention.  Pointing to the listing of the names of various programs such as BOWTIE 2 does not provide adequate written description for how BOWTIE 2 is to be adjusted and does not provide specifically what steps BOWTIE 2 is actually performing in the desired “workflow”.  This listing and grouping of names appears to be an attempt at essential subject matter not disclosed by the originally filed disclosure.  However, this attempt is improper.  As set forth in 37CFR 1.57 (d), only US patent documents, and US PGPUBS documents can be incorporated by reference, as long as certain conditions are met.  
“"Essential material" is defined in 37 CFR 1.57(d)  as that which is necessary to (1) provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); (2) describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or (3) describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). In any application that is to issue as a U.S. patent, essential material may only be incorporated by reference to a U.S. patent or patent application publication.”
In the specification at paragraphs [0165-0186] a variety of purported “bioinformatics workflows” particular to a class of genomic alteration are set forth.  These listings of names or software programs do not provide a specific version of each software, do not set forth what parameters or boundaries are to be manipulated, do not provide a specific source for each in non-patent literature, nor do they provide a US Patent or PGPubs document specific for each name or group of names which specifically meets the requirements for disclosure of essential subject matter under 37CFR 1.57 and 35 USC 112(a): (1) provide a written description of the claimed invention…required by 35 U.S.C. 112(a).”
“[00165] Exemplary SNP analysis workflows include, e.g., Bowtie 2 or BWA analysis, MuTect, SAMtools, Free Bayes, and/or Genome Analysis toolkit (GATK) best practices pipeline. Bowtie analysis can comprise implementing the Burrows-Wheeler transform for aligning. MuTect can comprise: 1. Pre-processing; 2. Statistical Analysis; 3. Post-processing. Pre-processing can comprise an initial alignment of sequencing reads. Statistical analysis can comprise using two Bayesian classifiers - the first can detect whether a SNP is non-reference at a given site and, for those sites that are found as non-reference, the second classifier can make sure the normal does not carry the SNP. Post-processing can comprise removal of artifacts of sequencing, short read alignments and hybrid capture. SAMtools can comprise storing, can comprise an alignment based on literal sequences of reads aligned to a particular target, not their precise alignment. The GATK best practices pipeline can comprise: 1. Pre-Processing; 2. Variant Discovery; and 3. Callset Refinement. Pre-Processing can comprise starting from raw sequence data, e g., in FASTQ or uBAM format, and producing analysis-ready BAM files. Processing steps can include alignment to a reference genome as well as data cleanup operations to correct for technical biases and make the data suitable for analysis. Variant Discovery can comprise starting from analysis-ready BAM tiles and producing a callset in VCF format. Processing can involve identifying sites where one or more individuals display possible genomic variation, and applying filtering methods appropriate to the experimental design. Callset Refinement can comprise starting and ending with a VCF callset. Processing can involve using meta-data, to assess and improve genotyping accuracy, attach additional information and evaluate the overall quality of the callset.
[00166] For SNP detection, the reverse reads corresponding to the set of reads that map to a “SNP” probe sequence file can be aligned to a genome using BWA. Variants can be detected using GATK best practices pipeline.”
Above is the disclosure of “a bioinformatics workflow specific for analyzing the first/second class of genomic alteration…”.  This section does not provide a source for any of the listed programs, nor a version number.  This does not set forth how to use any one or more of these programs together to provide the desired results.  The first sentence of claim 165 uses and/or before the last named program, suggesting that any one program, or any subset of the listed programs can be used to achieve the detection, but fails to set forth the required information such that one of skill would be able to be apprised of the scope of the invention, and how the steps of the methods are to be performed.  Each element of the above notes that a program “can comprise” or “can involve” without a direct disclosure of how applicant intends to use these programs and what each program actually performs.  Figures merely repeating the same, results-based language do not clearly set forth the required step-by-step processes, structures or elements required.
A review of the specification provides a general statement of incorporation by reference at paragraph [0051].  The definitions section does not provide a definition of a “bioinformatics workflow” or a “bioinformatics workflow specific for analyzing a first or second class of results based language of paragraph [0080] describing the figure, and does not actually address the issues of how the programs are specifically applied to the particular data at hand.  No parameters, thresholds, or particular steps within the program are clearly set forth.  MPEP 2181: “merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.”  MPEP 2181:”The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492…” 
 Bioinformatics workflows are first discussed at paragraph [0164]. Broad strokes of highly generic steps for what certain programs can do to identify SNPs are set forth in [00165].  This is not a direct disclosure of what each program actually does to produce the desired results (SNP calls).  It does not set forth how one or more of the listed programs in paragraph [0165] can be successfully combined to provide the desired result.  It does not identify what functions of each program are necessary and sufficient to provide the desired result.  Several of these programs have a variety of functions for various processes which may or may not be required. generalized statistics package), to provide an adequate result.  Applicant points to Example 3 [00220], beginning at [00223] for SNP detection.  However this is a two sentence paragraph setting forth conclusory language, and fails to remedy the issues raised above.  “[00223] For SNP detection, the reverse reads corresponding to the set of reads that mapped to the “SNP” probe sequence file are aligned to the genome using BWA. Variants are detected using the GATK best practices pipeline.”  The fusion analysis pipeline at [00226] has slightly more detail in how to trim the sequence data, but the actual steps performed by STAR-alignment and/or STAR-fusion programs are not clearly described.  No particular parameters are disclosed, and no minimally sufficient set of algorithmic steps are set forth which would result in the desired results.
There is no specific definition of “bioinformatics workflows” nor what a “bioinformatics workflow specific for each class of genomic alteration” must comprise and must perform to identify the alterations as required.  As such, the specification as filed fails to provide a specific written description of a “bioinformatics workflow specific for each class of genomic alteration.”
As set forth in MPEP 2181 III, The inquiry “does not turn on whether a patentee has ‘incorporated by reference’ material into the specification relating to structure, but instead asks first ‘whether structure is described in the specification, and, if so, whether one skilled in the art would identify the structure from that description.” (Default Proof Credit Card System v Home Depot U.S.A. Inc., 412 F.3d 1291, 75 USPQ2d 1116 (Fed Cir 2005).To determine an art recognized definition for bioinformatics workflows for specific bioinformatics processes, a search of the literature for “bioinformatics workflow” around the time of filing of the current application provides at least the following reference: Gonzalez-Beltran (July 2015) From Peer-Reviewed to Peer-reproduced in scholarly publishing: the complementary roles of data models and workflows in Bioinformatics. PLOS ONE Vol 10, No 7, e0127612.  Gonzalez-Beltran reviews types of bioinformatics data models, publications and bioinformatics workflows useful in bioinformatic data analysis, and suggests ways to improve these processes to achieve more accurate and highly reproducible results. For any one published bioinformatics workflow, Gonzalez-Beltran notes that “even deposition of the data and the software required to perform the analysis in an open repository does not guarantee reproducibility…we found issues with reproducing the actual results...” (page 3, first full paragraph).  Five main categories for the problems identified in reproducing results of a published workflow on a published dataset are set forth on page 10: 
“…it is not a lack of contributions or efforts by authors that hampers reproducible research practice. Rather, it is a lack of understanding of what needs to be provided to make this vision materialize. It also identifies a need to develop instructions for authors that go beyond traditional narrative papers. Our work revealed several distinct reasons leading to reproducibility collapse, even when software and data are available. These can be cast into the following categories: 
1. ambiguities in resource identification,
2. absence of computer readable descriptions of inputs, computational workflows and outputs,
3. absence or limitation of available computational resources,
4. absence of identification of main elements in terms of experimental design such as predictor and response variables

Therefore, it appears there is no singular prior art accepted definition by one of skill in the art of a “bioinformatics workflow”, and that additional information beyond named programs is required for successful reproduction of published results.  This supports the assertion that mere listing of named programs which may or may not work together, along with a dataset (or without a specific dataset as in the instant application) is not adequate written support for identifying and performing a “bioinformatics workflow” or overall methods of the claims.  
In an attempt to determine whether one of skill in the art would identify the structures required for a SNP bioinformatics workflow as an example, references including Van der Auwera were reviewed from a search of “SNP specific bioinformatics workflow” in the literature.  Van der Auwera, G et al. (October 2013) From FastQ data to high confidence variant calls, the Genome Analysis Toolkit Best Practices Pipeline. Current Protocols in Bioinformatics 11.10.1-11.10.33, WileyOnlineLibrary.com. This documents sets forth in detail how to use BWA and GATK to map genome sequencing data reads to a reference, and produce high quality variant calls. It details how BWA preprocesses read data, which is then additionally processed (using Picard and SAMTools) for use in the GATK “best practices pipeline”.  Van der Auwera show how some variations in parameters, and order of steps can alter the final results, for example in Figure 11.10.1.  At nearly every step, the GATK pipeline (workflow) can have alternates, substitutions or changes can be made depending on the dataset provided and desired results.  Even when provided the specific programs, the assembled “toolkit”, the computer requirements, and even command line architecture, Van der Auwera stresses that individual alteration may needed to suit the data being analyzed.  This underscores that there is no single 
To further search for possible definitions of workflows within the disclosure, and to identify any possible basis for incorporation by reference of the essential subject matter, the examiner attempted to determine if the patents and patent applications disclosed in the specification [0051 et al.] and the IDS statements would provide any description of the workflows which meet the requirements of 37CFR 1.57.  A variety of US patent and patent application publications are set forth in the specification and the IDS PTO-1449 forms, but there is no clear linkage between any one patent and any one program or workflow, nor are they all clearly incorporated by reference as required. There is not enough information given between the name of a program, and a specific US patent or patent application publication to clearly convey any intent to incorporate such a reference for the specific essential subject matter now claimed. These cannot be used to provide a single specific definition of a bioinformatics workflow, nor can they be used to incorporate the essential subject matter by reference to one or more of those documents.  
With respect to the third portion of the definition of essential subject matter according to 35 USC 112 and 37CFR 1.57, “Essential subject matter is defined in 37CFR 1.57 as that which is necessary to… 3) describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).” The specification fails to provide any corresponding structure in the form of an algorithm for the specific functions 
In claim 1: “subjecting sequence reads with the first barcode to a bioinformatics workflow specific for analyzing the first class of genomic alteration and subjecting sequence reads with the second barcode to a bioinformatics workflow specific for analyzing the second class of genomic alteration.”
In claim 30: “directing the sequence reads to a computer system comprising a database of sequences corresponding to the first and second barcodes, 
wherein the computer system comprising a database of sequences corresponding to the first and second barcodes, wherein the computer system: 
compares the sequence reads for the presence of sequences corresponding to each barcode and bins sequence reads having a sequencing corresponding to the first barcode into a first file and sequence reads having a sequence corresponding to the second barcode into a second file; and 
subjects the sequence reads in the first file to the bioinformatics workflow specific for analyzing the first class of genomic alteration and the sequence reads in the second file to the bioinformatics workflow specific for analyzing the second class of genomic alteration.”
In claim 131: “wherein the step of comparing the sequence reads comprises using a direct lookup of the database to compare the sequence reads for the presence of a sequence corresponding to each barcode”
In claim 132: “wherein the computer system bins sequence reads with a sequence corresponding to the first or second barcode when a sequence read comprises a sequence that surpasses a threshold match with a sequence in the database.”
Ariad Pharmaceuticals Inc. v. Eli & Lilly Co., 598 F.3d 1336, 1349, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010) (en banc).” 
Claims 1, 111-114, 120-122, 128-132  are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.    
In claim 1: “subjecting sequence reads with the first barcode to a bioinformatics workflow specific for analyzing the first class of genomic alteration and subjecting sequence reads with the second barcode to a bioinformatics workflow specific for analyzing the second class of genomic alteration.”  The metes and bounds of the term “bioinformatics workflow specific for analyzing …alterations…” are unclear.  The two types of alterations are not set forth and specifically claimed, therefore one cannot determine what particular workflows are to be chosen from to apply to the obtained sequence read data.  Neither workflow recite any particular 
In claim 30, the metes and bounds of “wherein the computer system: compares the sequence reads for the presence of sequences corresponding to each barcode and bins sequence reads having a sequencing corresponding to the first barcode into a first file and sequence reads having a sequence corresponding to the second barcode into a second file;” Are unclear.  The nature of the comparison is unclear. The type of analysis appears to encompass length, sequence, mutations, quality, amount…nearly any way a sequence read could be compared.   Further in the claim, the metes and bounds of “subjects the sequence reads in the first file to the bioinformatics workflow specific for analyzing the first class of genomic alteration and the sequence reads in the second file to the bioinformatics workflow specific for analyzing the second class of genomic alteration” are unclear.  Again, the metes and bounds of the two “bioinformatics workflow” options are unclear, and the claim does not clearly point out and distinctly claim what the workflow is to work upon, what the analysis is to be, and what results are actually determined. The two types of alterations are not specified, therefore one cannot determine what particular workflows are to be chosen from to apply to the obtained sequence read data.  Neither workflow recite any particular steps or algorithms or statistical modeling processes.  Without a known identified type of alteration, one of skill would not be apprised as to how to choose a bioinformatics workflow meeting the limitations of claim 30 as it depends from 1.  The nature of 
In claim 131: “the step of comparing the sequence reads comprises using a direct lookup of the database to compare the sequence reads for the presence of a sequence corresponding to each barcode” is unclear.  It is unclear at what point a sequence “corresponds” to a sequencing read.  It is unclear what similarity to the database sequence would provide a positive result, or a negative result. While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
In claim 132: “wherein the computer system bins sequence reads with a sequence corresponding to the first or second barcode when a sequence read comprises a sequence that surpasses a threshold match with a sequence in the database” is unclear.  In this claim, the metes and bounds are unclear, as the nature or amount of a match is not clearly set forth or distinctly claimed.  At what point is an indication of similarity enough to be considered matching the threshold sequence match from the database.  
“the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).” MPEP 2181: “To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”  “Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...” Blackboard, 574 F.3d at 1385: "[t]he fact that an ordinarily skilled artisan might be able to design a program to create an access control list based on the system users’ predetermined roles goes to enablement[,]" whereas "[t]he question before us is whether the specification contains a sufficiently precise description of the ‘corresponding structure’… not whether a person of skill in the art could devise some means to carry out the recited function" 
Applicant’s Arguments:
Applicant’s arguments have been carefully considered but are not persuasive.  The examiner has provided ample evidence that the specification lacks an adequate written description of the claimed invention, and that the claims fail to particularly point out and distinctly claim the invention.  The requirements for rejections related to 35 USC 112 1st paragraph were clearly set forth for each limitation not described or which was indefinite.  The arguments regarding the word “means” are not persuasive.  "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).”
As set forth previously, the disclosure has been closely reviewed.  Pointing to the figure which comprises a flow chart reciting the same conclusory, results-based terms as the claim is not sufficient disclosure. “An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623.” However, “[m]erely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239.”  In Advanced Ground Information systems, Inc., v Life360, Inc., 830 F3.d 1341, 86 USPQ2d as 1242, the Federal Circuit upheld the district court’s determination that the term "symbol generator" is indefinite, observing that "although the district court recognized that the specification describes, in general terms, that symbols are generated based on the latitude and longitude of the participants, it nonetheless determined that the specification fails to disclose an algorithm or description as to how those symbols are actually generated." Id. at 1349.  This is analogous to the general recitation of the program names associated or listed with a type of genomic alteration, without disclosing the actual algorithms, structures or actions required or how any processes or parameters of the programs are actually used either alone, or in combination to achieve the desired results.  The examiner has provided evidence that one of skill in the art would not consider the disclosure as meeting the written description requirement, citing at least Gonzalez-Beltran and Van der Auwera. Thus, the specification fails to sufficiently disclose algorithms to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art could implement the algorithms to achieve each of the specialized functions. (paraphrasing Aristocrat at 1242.)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 111-114, 120-122, 128-132 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite processes.
With respect to step  (2A)(1) The claims recite an abstract idea of comparing sequence information, and performing two unspecified data analysis workflows to achieve two different results. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). 
	Mental processes recited in claim 1 include:

	“subjecting sequence reads with the second barcode to a bioinformatics workflow specific for analyzing the second class of genomic alteration” (comparing and analyzing data, a mental process performed in a computing environment.)
	Hence, the claims explicitly recite elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 recites additional elements that are not an abstract idea: exposing a sample to two sets of primers, each comprising a separate barcode representing the type of alteration, amplifying the target nucleic acids in the sample, and obtaining sequencing reads through sequencing…which are data gathering steps of generating a pooled amplicon library, sequencing it and saving the sequencing read data.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any 
	Claims 130-132 also recite the additional non-abstract element of  various computer system elements, comprising databases, and implied to comprise other elements such as input, processors, memory, and output of results.
	The claims do not describe any specific computational steps by which the computer system specifically interacts with the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 111-114, 120-122 and 128-132 have been analyzed.  Dependent claims 122, 128, 130-132 are directed to further abstract limitations.  Dependent claims 111-114, and 120-121, 129 are directed to additional steps of data gathering.  
	In combination, steps of gathering data and the use of a general purpose computer to provide analysis of that data, these additional elements are not sufficient to provide a practical application.  No nonroutine step or nonconventional process is set forth in the additional limitations.
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
(2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 1: The additional element of data gathering does not rise to the level of significantly more than the judicial exception. Frank et al (2009- of record) provides the steps required for multiplex sequencing meeting the data gathering steps set forth above. The specification, at paragraphs [0129-0133] disclose a multitude of routine, well understood and conventional means for sequencing polynucleotide libraries, citing multiple patents, prior art citations, and commercially available sequencing platforms. SOLiD sequencing, 454/Roche Life Sciences, Illumina, Helicos, each provide kits, equipment and computers for exposing the sample to 2 or more primer sets, amplifying the sample with the primer, obtaining the pooled amplicon library, and sequencing it.  Well known processes published by Soni et al (nanopore sequencing) and the IonTorrent processes are declared useful to the data gathering.  As such, steps of amplification and sequencing a polynucleotide amplicon library fails to rise to the level of significantly more than the abstract idea, as it was well-understood, routine and conventional in the art of genomic analysis. Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a 
With respect to claims 1, 130-132, the computer system elements: the mere instructions to implement the abstract idea using a computer system are insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). Frank et al (2009 of record) provides computer systems, and computing elements including certain workflows.  The specification notes that commercially available, routine processors are suitable for performing the analysis, at paragraphs [0187-0201]. These include ASIC, FPGA, PLA, core processors, multi-core processors, et al.  There are no special requirements made of any system or processor, and specifically, at paragraph [0201] the specification states that “Processing can involve use multiple virtual Linux machines each with four dual-cores...and 128GB ram.” This statement lists a number of commercially available sources for said machines (NAS, INTEL XEON CPU 26500@2. Memory for storing data is through extremely routine RAM, ROM, solid state, PROM, EPROM, FLASH-EPROM, et al.  Computer systems can comprise general process computers, cell phones, tablets, PCs, Client-server structures et al. Therefore, the presence of the computer system performing the abstract idea fails to rise to the level of significantly more, as computer processors for performing these processes were well understood, routine and conventional in data analysis. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).

	In combination, the routine, well understood and conventional aspects of performing multiplex PCR, obtaining an amplicon library, and sequencing that amplicon library, plus the steps of analysis provided by the judicial exception, being performed in a computing environment, all perform their tasks in the way in which they were designed, utilizing no nonroutine limitations or nonconventional steps.  The combination of all the additional limitations with the abstract idea does not provide any nonroutine, unconventional or otherwise inventive limitations.  
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 111-114, 120-122, 128-132 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu, and Frank.
Fu et al. (2014) Molecular indexing enables targeted RNA sequencing and reveals poor efficiencies in standard library preparations. PNAS 111:5 1891-1896.  (of record).
Frank, D.N. (2009) BARCRAWL and BARTAB: software tools for the design and implementation of barcoded primers for highly multiplexed DNA sequencing. BMC bioinformatics 10:362 (of record).
Fu et al. provide sets of barcoded, indexed primers to amplify separate cDNAs which may or may not have a type of genomic alteration. With respect to claim 1, the primers of Fu are sets of primers which are complementary to a particular sequence which may comprise a SNP, or deletion or alteration in gene expression. See Figure 1A, p 1892, which shows one set of primers, PCR primer A and B, each of which comprises the same molecular indexing barcode to identify the type of sequence, (a “first” or “second barcode” specific to the first or second class of genomic alteration in claim 1) and each also comprising an adaptor, and polyA sequences. The “pre-capture library” is the sample suspected of comprising one or more types of genomic alteration, and is then exposed to the differing sets with a different indexing barcode See Fig 1 C, 
The computer uses a different workflow for each alteration (“querying and parsing the sequence reads with the computer system based on the presence of sequences corresponding to each barcode, wherein the computer system subjects the sequence reads to a bioinformatics workflow particular to each class of genomic alteration” as required) — the possible SNV/ SNP are detected using BWA to map to a reference, followed by identifying mismatches either in the pre-capture sequences which would be mistakes, or the post-capture clonal sequences which would represent an actual variation. (Bioinformatics and Data Analysis, p1896). The direct counting of barcode tags was performed by counting mapped barcoded reads (mapped again using BWA) filtered to represent separate copies of the same or different transcripts, and to identify clonal duplicates. (Sequence capture enrichment for targeted RNA- Seq, p1892-1893, Supplemental Figure S2).
With respect to claim 111-113, as shown in Fig 1, a first adaptor “A” can be appended using ligation (Fig 1A), or through appending to the 5’ end of the amplicon library (enhancement step, Fig 1C).
With respect to claim 114, as shown in figure 1A, the 5’ tail comprises the “B” adaptor meeting the requirement for a second adaptor in claim 114.
With respect to claim 117, primers are extended by polymerases in both the library amplification step to obtain the pre-capture library generation or in the amplification which provides the post capture library.

With respect to claim 121, the nucleic acids comprise RNA or DNA, throughout.
With respect to claim 122, 128-129, Fu shows the identification of at least two classes of genomic alteration: SNP, and copy number alterations/ variations. Fu suggests that the same methods can be used to identify alternative splicing, gene fusions, rearrangements, and gene expression alterations (Introduction).
Fu does not specifically use the barcode for the binning as set forth in claim s 130-132.
Frank (2009) provides software, and a proof of concept, for creating barcoded primers for use in highly multiplexed DNA sequencing meeting the limitations of claims 130-132. Frank indexes the proof of concept primers to identify classes of rDNA. Frank notes that the barcodes can be unique, and sample specific sequences to identify whatever class of sequence, or sequence variant, is desired. See Fig 1. “template specificity” can specify whatever is desired. See also Figure 3. These primers are created, and used in multiplex PCR reactions to create amplicon libraries, as claimed. Sequences assigned to different groups can be further split into multiple classes or files in the analysis. The methods section sets forth the PCR and sequencing experimental steps.
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of 
Applying the KSR standard of obviousness to Fu and Frank, the Examiner concludes that the particular primers and barcoding strategy of Frank in the multiplex pooled amplifications of Fu, is the use of known technique to improve similar methods.    It would have been obvious to one of skill in the art to have used the barcodes as a tag or symbol representing a type of alteration, as opposed to using a location on a genome, as a fully assembled reference genome would not be required.  One of skill would have been motivated to modify the types of barcodes and adaptors to those provided by Fu, in order to collect types of alterations based on the barcode tag, rather than a genomic location  One would have had a reasonable expectation of success at adding the types of data, and iterations, as Fu provides the related workflow processes and algorithms required for use with that type of barcode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631